Citation Nr: 1309578	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  11-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty from January 1949 to August 1949 and from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, acting on behalf of the RO in Oakland, California.  The Oakland RO is VA's current Agency of Original Jurisdiction (AOJ) for this Veteran's claims.

The Veteran requested a hearing before a Member of the Board, and he was accordingly scheduled to testify before a Veterans Law Judge by videoconference from the RO in February 2013.  The Veteran did not appear to testify at the hearing, and has not shown good cause for his failure to appear and has not requested the hearing be rescheduled.  His request for hearing is accordingly deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment. As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, in light of the above and the recent amendment to 38 C.F.R. § 3.381(a-b) that are effective February 29, 2012, see 77 Fed. Reg. 4469 (Jan. 30, 2012), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility. See 38 C.F.R. § 17.161 . The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The Veteran did not have loss of teeth due to loss of substance of the body of the maxilla or mandible during service.

2.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2012).  

2.  Bilateral hearing loss is not due to or aggravated by service, and onset of sensorineural hearing loss in service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  Tinnitus is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fully compliant with the VCAA was provided to the Veteran in the form of a letter in August 2010 that informed him of the elements required to establish entitlement to service connection for bilateral hearing loss and tinnitus, to include the disability-rating and effective-date elements of a service connection claim.  Thereafter, a letter in October 2010 informed the Veteran of the elements required to establish entitlement to service connection for a dental disability.  The Veteran had ample opportunity to respond to both letters prior to issuance of the January 2011 rating decision on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  As noted in the Introduction, the Veteran requested a hearing in conjunction with his appeal but failed to appear; his request for hearing is accordingly deemed to be withdrawn.

The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal.  He had a VA audiological evaluation in September 2010 that addressed entitlement to hearing loss and tinnitus.  The Veteran did not have a VA examination in regard to the claimed dental disability, but as explained in detail below he has not presented an indication that he has a dental disability for VA compensation purposes that for which service connection can be considered.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service connection for a dental disability

Compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental and oral conditions).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  

The evidence of record does not show, and the Veteran does not contend, that he lost teeth during service or after service due to loss of substance of the body of the maxilla or mandible.  Rather, he asserts he acquired a periodontal disease during service in the Republic of Korea that caused his teeth to turn black; shortly after discharge from service all his teeth were extracted and he was fitted with complete dentures.

Service treatment records (STRs) relating to the Veteran's first enlistment include an enlistment examination in January 1949 that essentially shows the Veteran had all his teeth; and, a discharge examination in August 1949 showing seven missing natural teeth and extraction required of four other natural teeth (this was prior to the Veteran's service in Korea).  STRs relating to the Veteran's second enlistment include an enlistment examination in July 1950 showing five missing natural teeth and extractions required of six other natural teeth; and, a discharge examination in August 1953 showing the same missing natural teeth as had been recorded on the enlistment examination, and extraction required of eight other natural teeth (the same six teeth that had been noted on the entrance examination plus two additional teeth).  STRs are silent in regard to any injury or disease during service that resulted in loss of substance of the body of the maxilla or mandible.

The Veteran asserted in his correspondence to VA that he had normal teeth prior to service and developed a gum disease during service that caused his teeth to turn black and painful; shortly after discharge from service his teeth were extracted and replaced by dentures (see letters dated in July 2010 and September 2010).  He reported that mouth and gum pain began in Korea, where there were no dentists available (see notice of disagreement in February 2011).   He reported that in Korea the water was "bad" and needed to be boiled; he was the only person in his unit in Korea that did not drink alcohol, coffee or soda (see letters dated in June 2011 and November 2012).  The Veteran had to take a lot of aspirin during service for mouth pain, and he finally got to Camp Stoneman for discharge processing he was immediately told to seek dental treatment (see letters dated in June 2011 and November 2012).  The Veteran duly went to a civilian dentist immediately after returning home from service, and the dentist extracted all the Veteran's teeth on the spot and fitted him with dentures (see letter dated in November 2012).  The Veteran also reported that he needed help urgently because his dentures needed to be replaced (see letters dated in June 2011 and November 2012).  The file also contains a photograph of the Veteran during service, with an explanation stating the Veteran was not smiling in the picture because his teeth were black and his mouth hurt.

The Board has no reason to question the Veteran's competence or credibility in reporting that he had onset of gum disease in service that resulted in extraction of his teeth shortly after discharge.  Layno, 6 Vet. App. 465, 470.  However, his own account shows that he wears dentures, which means that his lost teeth are replaceable.  Replaceable missing teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41 (1998).

The rating decision on appeal advised the Veteran that if he wished to receive outpatient dental treatment he should apply to the nearest VA medical facility; entitlement to outpatient dental treatment was not within the jurisdiction of the RO.  There is no indication in the file as to whether the Veteran subsequently requested outpatient VA dental treatment.  At any rate, entitlement to outpatient dental care is not an issue before the Board. 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9913 addresses compensation for loss of teeth, but specifically states that compensation is available when such loss is due to loss of substance of the body of the maxilla or mandible, with or without continuity, although the resulting disability will be rated as noncompensable where (as here) the loss of masticatory surface can be restored by suitable prosthesis.  A Note to the Diagnostic Code states that the ratings do not apply when there is loss of the alveolar process due to periodontal disease, since such loss is not considered disabling.

The other dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  There is no indication that the Veteran's claimed loss of teeth is due to any of these conditions.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a claim for service connection.  Brammer, id.

The Board has carefully considered the Veteran's argument that he contracted a gum disease in service that resulted in loss of his teeth, and that he should be compensated accordingly.  While the Board is sympathetic toward the veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, there is no evidence that the loss of the Veteran's teeth resulted from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As such, the preponderance of the evidence is against the claim and VA must deny service connection for a dental disability, claimed as loss of teeth.  Gilbert, 1 Vet. App. 49, 54.

Service connection for bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Service connection may be granted on a presumptive basis for sensorineural hearing loss (SNHL) that becomes manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a).

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

STRs relating to the Veteran's first enlistment include an enlistment examination in January 1949 and a discharge examination in August 1949 that both showed hearing acuity of 15/15 under the "whispered voice" test.  STRs relating to the Veteran's second enlistment include an enlistment examination in July 1950 and a discharge examination in August 1953 that once again showed hearing acuity of 15/15 under the "whispered voice" test.  STRs are silent in regard to any complaint during service of hearing loss or tinnitus.

The Veteran asserted in his correspondence to VA that he stated to notice hearing loss 15-20 years after discharge from service; the condition slowly became worse over time  (see letter dated in September 2010). 

The file contains audiological evaluations performed by Kaiser Permanente in March 1999, March 2000 and August 2010.  The audiometric scores show the presence of hearing loss disability, diagnosed in March 1999 as SNHL.  The audiologist did not enter any opinion as to the etiology of the hearing loss.

The Veteran had a VA audiological evaluation in August 2010 in which he asserted he had hearing loss and tinnitus as a result of having been attached to an Infantry unit.  The Veteran asserted that he had been exposed to the sound of artillery fire (105 mm howitzers) while he was delivering supplies.  He denied any significant occupational acoustic trauma after service.  The Veteran reported onset of tinnitus approximately 20 years earlier (i.e., approximately 1990).  The audiologist noted the Veteran's subjective symptoms in detail, and also performed an audiological evaluation that showed hearing loss to a disabling degree under the criteria of 38 C.F.R. § 3.385.  The audiologist diagnosed moderate SNHL bilaterally but stated an opinion that the diagnosis was not consistent with high-frequency sound in service because the only reported sound was howitzers firing from a distance.  The audiologist also stated that tinnitus was not secondary to hearing loss or exposure to loud sounds in service because the reported onset was only within the past 20 years.  Accordingly, the audiologist provided an opinion that hearing loss and tinnitus are less likely than not due to or aggravated by events during service.

In his notice of disagreement (NOD) the Veteran stated he had been told by audiologists in the past that acoustic trauma of the kind he had in Korea in almost every case does not show up for several years.  He also reported in a letter dated in June 2011 that while serving in Korea he went past the cannons many times while performing supply runs.

The evidence shows that the Veteran has hearing loss and tinnitus.  Thus, the first element of service connection - medical evidence of a claimed disability - is shown.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  This is the essence of the third part of the Davidson analysis.

Where an opinion is used to link a disability to a cause during service, a competent opinion of a medical professional is required.  Caluza, 7 Vet. App. 498.  Here, the VA audiologist opined that the claimed hearing loss and tinnitus disabilities are not likely related to service.  In arriving at this determination the audiologist recorded the Veteran's subjective history and the objective documentation of record, specifically including STRs, which satisfies the first element of probative value cited in Nieves-Rodriguez.  The audiologist also provided a fully-articulated opinion with supporting rationale, which satisfies the second and third elements cited in Nieves-Rodriguez.  Further, the opinion of the examining VA audiologist is not controverted by any other medical opinion of record.

The Board has carefully reviewed the lay evidence offered by the Veteran.  The Veteran does not assert his hearing loss began in service or during the presumptive period for SNHL after service, but rather that hearing loss began several decades after discharge from service.  Accordingly, lay evidence does not support service connection for chronic disorder under 38 C.F.R. § 3.303(b) or 3.309(a) and does not show continuity of symptoms as cited in McLendon.

The Veteran asserts he has been told by several private audiologists that acoustic trauma such as that he experienced in Korea takes several years to become manifest.  The Veteran's second-hand account of what he was told by previous medical providers may or may not be accurate; see Jandreau, 492 F.3d 1372.  However, even if his account is accurate, the nexus opinion expressed therein is highly speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Further, the etiology of hearing loss and tinnitus, which may be due to acoustic trauma in or out of service or may alternatively be due to intercurrent causes such as aging, is not within the capability of a layperson to diagnose.  Kahana, 24 Vet. App. 428.  

As the competent and uncontroverted medical opinion of record states the Veteran's claimed tinnitus and hearing loss are not etiologically related to service, the Board finds the criteria for service connection are not met and the claims must be denied.  Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a dental disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


